DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 and 22-27 are pending and Claims 1, 3, 6-11, 17, and 22-27 have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 02/18/2021 and 06/23/2021 have been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

Response to Amendment
In the amendment dated 03/02/2022, the following has occurred: Claims 1-5, 7, 10, 22, and 24 have been amended; Claim 21 has been canceled; Claims 26-27 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-11, 17, and 22-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the amendments have overcome the objections and 112 rejections set forth in the previous action.

Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that: “McMasters is directed to a "pallet" not a "deck system." Indeed, McMasters fails to disclose "deck boards" and a "load distributing deck insert." In this case, the pallet stacking rack, and features thereof, of McMasters is not consistent with the ordinary and customary meaning of the claim terms, is not consistent with the use of the claim terms in the specification and is not consistent with the interpretation of the claim terms that those skilled in the art would reach. Indeed, as shown in the article submitted on the concurrently filed Information Disclosure Statement, a deck "is a flat surface capable of supporting weight, similar to a floor, but typically constructed outdoors, often elevated from the ground, and usually connected to a building." A pallet has none of these features. Reading the article in full renders the reasonable interpretation of the claim terms readily apparent. Therefore, as discussed during the interview and in the aforementioned response, McMasters fails to disclose "a load distributing deck system," "a first deck board," "a second deck board," and "a load distributing deck insert," and "joists" as recited in claim 10.”
The examiner as gone through the incoming documents submitted by applicant on 03/02/2022 and cannot find the referenced article or concurrently filed IDS. Regardless, in the case of the definition provided by applicant, the broadest reasonable interpretation of a deck is “a flat surface capable of supporting weight, similar to a floor”, which the structure in McMasters reads on. The following statements mentioning the structure being outdoors, elevated, and a connection to a building are preceded by “typically”, “often”, and “usually”, respectively, and therefore a structure is not required to have these features to be interpreted as a deck under this definition. As such applicant is arguing unclaimed features as no language in the claims requires the deck to be outside, elevated from the ground, or attached to a building, all that is required to read on claim 10 is a horizontal structure comprising at least two horizontal boards.

In response to applicant’s argument that: “McMasters fails to disclose "the saddle is configured to be frictionally mounted to one or more joists," as recited in claim 10. The Office Action aligns "top 14," "end leg 15" and "intermediate leg 16" all of McMasters with the claimed "saddle." The "top 14," "end leg 15," and "intermediate leg 16" are not "configured to be frictionally mounted to one or more joists." Instead, as shown in FIG. 4, the top 14 is secured to stringer 1 with a screw 20. Accordingly, McMasters fails to disclose "the saddle is configured to be frictionally mounted to one or more joists," as recited in claim 10.”
The saddle of McMasters is disclosed as having legs which embrace its joists (claims 3 and 4), which can be interpreted as holding the joists closely, and as such they are configured to be frictionally mounted to the joists. The presence of a screw does not prevent the saddle from being frictionally mounted, as long as the legs embrace the joist, it reads on the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-9, 22-23, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (US Patent No. 8,307,603).
Regarding Claim 1, Mitchell discloses a load distributing deck insert comprising: a body (Mitchell: Annotated Fig. 5; B1); a single piece saddle (Mitchell: Annotated Fig. 5; S1) at a lower end of the body, the single piece saddle comprising a first end (Mitchell: Annotated Fig. 5; E1) and a second end (Mitchell: Annotated Fig. 5; E2) opposite the first end; and a load receiving section (Mitchell: Fig. 5; 502A, 502B) at an upper end of the body, wherein a lower surface of the first end of the single piece saddle is configured to rest on an upper surface of a first joist simultaneously with a lower surface of the second end of the single piece saddle that is configured to rest on an upper surface of a second joist, wherein the body and the single piece saddle are configured to be installed in a space between adjacent deck boards, wherein the body, the single piece saddle, and the load receiving section are arranged such that the body, the single piece saddle, and the load receiving section avoid contacting an upper surface of the adjacent deck boards, and wherein the load receiving section is configured to support an object above the upper surface of the adjacent deck boards (intended use).
Regarding Claim 3, Mitchell discloses the load distributing deck insert of claim 1, further comprising a second single piece saddle (Mitchell: Annotated Fig. 5; S2) at a lower end of a second body (Mitchell: Annotated Fig. 5; B2), the second single piece saddle comprising a third end (Mitchell: Annotated Fig. 5; E3) and a fourth end (Mitchell: Annotated Fig. 5; E4) opposite the third end, wherein an upper surface of the body and the second body are connected to a lower surface of the load receiving section (Mitchell: Fig. 5; 502A, 502B). 
Regarding Claim 6, Mitchell discloses the load distributing deck insert of claim 3, wherein the first end (Mitchell: Annotated Fig. 5; E1) and the third end (Mitchell: Annotated Fig. 5; E3) are configured to rest on the upper surface of the first joist and the second end (Mitchell: Annotated Fig. 5; E2) and the fourth end (Mitchell: Annotated Fig. 5; E4) are configured to rest on the upper surface of the second joist (intended use).  
Regarding Claim 7, Mitchell discloses the load distributing deck insert of claim 3, wherein the second body (Mitchell: Annotated Fig. 5; B2) and the second single piece saddle (Mitchell: Annotated Fig. 5; S2) are configured to be placed between one of the adjacent deck boards and a third deck board adjacent to the one of the adjacent deck boards (intended use). 
Regarding Claim 8, Mitchell discloses the load distributing deck insert of claim 1, wherein the load receiving section (Mitchell: Fig. 5; 502A, 502B) is a planar member.  

Regarding Claim 1, Mitchell discloses a load distributing deck insert comprising: a body (Mitchell: Annotated Fig. 5; B1); a single piece saddle (Mitchell: Annotated Fig. 5; S1) at a lower end of the body, the single piece saddle comprising a first end (Mitchell: Annotated Fig. 5; E1) and a second end (Mitchell: Annotated Fig. 5; E2) opposite the first end; and a load receiving section (Mitchell: Fig. 6; 602) at an upper end of the body, wherein a lower surface of the first end of the single piece saddle is configured to rest on an upper surface of a first joist simultaneously with a lower surface of the second end of the single piece saddle that is configured to rest on an upper surface of a second joist, wherein the body and the single piece saddle are configured to be installed in a space between adjacent deck boards, wherein the body, the single piece saddle, and the load receiving section are arranged such that the body, the single piece saddle, and the load receiving section avoid contacting an upper surface of the adjacent deck boards, and wherein the load receiving section is configured to support an object above the upper surface of the adjacent deck boards (intended use).
Regarding Claim 8, Mitchell discloses the load distributing deck insert of claim 1, wherein the load receiving section (Mitchell: Fig. 6; 602) is a planar member.  
Regarding Claim 9, Mitchell discloses the load distributing deck insert of claim 8, wherein the load receiving section (Mitchell: Fig. 6; 602) comprises an opening (Mitchell: Fig. 6; 614) configured to receive the object.  

Regarding Claim 22, Mitchell discloses a load distributing deck insert comprising: a body (Mitchell: Annotated Fig. 5; B1); a saddle (Mitchell: Annotated Fig. 5; S1) extending downward from a lower end of the body, the saddle comprising a first end (Mitchell: Annotated Fig. 5; E1) and a second end (Mitchell: Annotated Fig. 5; E2) opposite the first end; an upper portion (Mitchell: Fig. 6; 602) extending perpendicularly from an upper end of the body; and a load receiving section (Mitchell: Fig. 5; 502A, 502B) coupled to the upper portion, wherein the body and the saddle have a uniform thickness, wherein the body and the saddle are configured to be installed in a space between adjacent deck boards, wherein the upper portion and the load receiving section are configured to extend over the adjacent deck boards in a manner that avoids contacting an upper surface of the adjacent deck boards (intended use), and wherein the body and the saddle share a coplanar forward surface (Mitchell: Annotated Fig. 5; F).  
Regarding Claim 23, Mitchell discloses the load distributing deck insert of claim 22, wherein a lower surface of a first end (Mitchell: Annotated Fig. 5; E1) of the saddle is configured to rest on an upper surface of a first joist simultaneously with a lower surface of a second end (Mitchell: Annotated Fig. 5; E2) of the saddle that is configured to rest on an upper surface of a second joist (intended use).
Regarding Claim 27, Mitchell discloses the load distributing deck insert of claim 22, further comprising: a second body (Mitchell: Annotated Fig. 5; B2); a second saddle (Mitchell: Annotated Fig. 5; S2) extending downward from a lower end of the second body, the second saddle comprising a first end (Mitchell: Annotated Fig. 5; E3) and a second end (Mitchell: Annotated Fig. 5; E4) opposite the first end; and a second upper portion extending perpendicularly from an upper end of the second body, wherein the load receiving section (Mitchell: Fig. 5; 502A, 502B) is coupled to the upper portion and the second upper portion, wherein the second body and the second saddle are configured to be installed in a space between a second set of adjacent deck boards (intended use).

    PNG
    media_image1.png
    726
    1125
    media_image1.png
    Greyscale

I: Mitchell; Annotated Fig. 5

Claims 10-11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMasters (US Patent No. 3,257,974).
Regarding Claim 10, McMasters discloses a load distributing deck system comprising: a first deck board (McMasters: Fig. 1; 11); a second deck board (McMasters: Fig. 1; 11), adjacent to the first deck board; and a load distributing deck insert having: a body (McMasters: Fig. 1-2; 17-18, 22); a saddle (McMasters: Fig. 1-2, 4; 14-16) at a lower end of the body, the saddle comprising a first end and a second end opposite the first end; and a load receiving section (McMasters: Fig. 1; 21) at an upper end of the body, wherein the saddle is configured to be frictionally mounted to one or more joists, wherein the body and the saddle are configured to be installed in a space between the first deck board and the second deck board (McMasters: Fig. 4), wherein the body, the saddle, and the load receiving section are arranged such that the body, the saddle, and the load receiving section avoid contacting an upper surface of the first deck board and the second deck board, and wherein the load receiving section is configured to support an object above the upper surface of the first deck board and the second deck board (McMasters: Fig. 1).
Regarding Claim 11, McMasters discloses the load distributing deck system of claim 10, wherein the first end comprises a first leg (McMasters: Fig. 1-2, 4; 15) and the second end comprises a second leg (McMasters: Fig. 1-2, 4; 16), the first leg and the second leg configured to extend around opposing sides of the one or more joists.
Regarding Claim 17, McMasters discloses the load distributing deck system of claim 10, wherein the saddle (McMasters: Fig. 1-2, 4; 14-16) comprises an arch.

Claims 10-11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belinda (US Pub. No. 2013/0306633).
Regarding Claim 10, Belinda discloses a load distributing deck system comprising: a first deck board (Belinda: Fig. 7; 24); a second deck board (Belinda: Fig. 7; 6), adjacent to the first deck board; and a load distributing deck insert having: a body (Belinda: Annotated Fig. 6; B); a saddle (Belinda: Annotated Fig. 6; S) at a lower end of the body, the saddle comprising a first end and a second end opposite the first end; and a load receiving section (Belinda: Annotated Fig. 6; R) at an upper end of the body, wherein the saddle is configured to be frictionally mounted to one or more joists, wherein the body and the saddle are configured to be installed in a space between the first deck board and the second deck board (Belinda: Fig. 7), wherein the body, the saddle, and the load receiving section are arranged such that the body, the saddle, and the load receiving section avoid contacting an upper surface of the first deck board and the second deck board, and wherein the load receiving section is configured to support an object above the upper surface of the first deck board and the second deck board (see note). [Note: The indicated load receiving section of Belinda does not contact the deck boards due to flange 112.]
Regarding Claim 11, Belinda discloses the load distributing deck system of claim 10, wherein the first end comprises a first leg (Belinda: Annotated Fig. 6; L1) and the second end comprises a second leg (Belinda: Annotated Fig. 6; L2), the first leg and the second leg configured to extend around opposing sides of the one or more joists.
Regarding Claim 17, Belinda discloses the load distributing deck system of claim 10, wherein the saddle (Belinda: Annotated Fig. 6; S) comprises an arch.


    PNG
    media_image2.png
    597
    915
    media_image2.png
    Greyscale

II: Belinda; Annotated Fig. 6

Claims 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US Patent No. 7,673,425).
Regarding Claim 24, Thomas discloses a load distributing deck system comprising: a first joist; a second joist (Thomas: Fig. 1A; 24); two or more deck boards (Thomas: Fig. 1A, 6; 22); and a load distributing deck insert having: a body (Thomas: Annotated Fig. 3; B); a saddle (Thomas: Annotated Fig. 3; S) at a lower end of the body, the saddle comprising a first end and a second end opposite the first end; and a load receiving section at an upper end of the body, wherein a lower surface of the first end of the saddle rests on an upper surface of the first joist and a lower surface of the second end of the saddle simultaneously rests on an upper surface of the second joist, wherein the body and the saddle are configured to be installed in a space between adjacent deck boards of the two or more deck boards (Thomas: Fig. 6), wherein the body, the saddle, and the load receiving section are arranged such that the body, the saddle, and the load receiving section avoid contacting an upper surface of each of the adjacent deck boards (Thomas: Fig. 4), and wherein the load receiving section is configured to support an object above the upper surface of the adjacent deck boards.  
Regarding Claim 25, Thomas discloses the load distributing deck system of claim 24, wherein the first joist is separated a distance from the second joist (Thomas: Fig. 1A).
Regarding Claim 26, Thomas discloses the load distributing deck system of claim 24, further comprising: an upper portion (Thomas: Annotated Fig. 3; U) extending perpendicularly from an upper end of the body (Thomas: Annotated Fig. 3; B), wherein the load receiving section is coupled to the upper portion.

    PNG
    media_image3.png
    655
    823
    media_image3.png
    Greyscale

III: Thomas; Annotated Fig. 3

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR L MORRIS/Examiner, Art Unit 3631